Citation Nr: 1024495	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  96-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to September 11, 2003.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from March 1973 to November 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In September 1997 the Veteran testified before the 
undersigned Veterans Law Judge in a hearing at the RO.  A 
transcript of that proceeding is of record.

In August 2009 the Board issued a decision that denied 
entitlement to a TDIU from September 11, 2003, but remanded 
the issue of entitlement to a TDIU prior to that date for 
further development.  The case has now been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  Prior to September 11, 2003, the Veteran did not have one 
service-connected disability rated at 60 percent or more or 
multiple service-connected disabilities of which one was 
rated at 40 percent or more and the combined rating was at 
least 70 percent.

2.  Prior to September 11, 2003, the Veteran's service-
connected disabilities were not sufficient by themselves to 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and industrial background.

CONCLUSION OF LAW

The criteria for a TDIU were not met during the period prior 
to September 11, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).
  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to a TDIU for the period prior 
to September 11, 2003, the Board having previously denied a 
TDIU for the period beginning from that date.  The Board will 
first discuss certain preliminary matters and will then 
address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

Here, the Veteran's claim was received several years before 
the enactment of the VCAA.  The record reflects the Veteran 
was provided with the notice required under the VCAA by a 
letter mailed in May 2007.  Although the veteran was not 
provided adequate notice until years after the enactment of 
the VCAA, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the claim.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by readjudication of the claim).  
There is no indication or reason to believe the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been 
provided at an earlier time.

The record also reflects that service treatment records, 
post-service VA and private medical records, and records from 
the Social Security Administration (SSA) have been obtained.  
In addition, the Veteran has been afforded appropriate VA 
examinations.  In that regard, the Board remanded the case in 
August 2009 for examination, and in compliance with the 
remand the Veteran was examined by a VA physician in 
September 2009.  The Veteran has not asserted the most recent 
VA examination was inadequate in any way, and the competency 
of a VA examiner is presumed, absent a showing of some 
evidence to the contrary.  See Hilkert v. West, 12 Vet. App. 
145 (1999).  The Board accordingly finds the originating 
agency has substantially complied with the requirement for 
examination articulated in the Board's remand.  See Dymant v. 
West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the 
claim. The Board also is unaware of any such outstanding 
evidence. Therefore, the Board is satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.


Legal Principles

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment, "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment is not considered substantially gainful 
employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability, ratable at 
60 percent or more, or as a result of two or more 
disabilities, provided that at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Disabilities resulting from common etiology are 
considered as one disability for the purpose of satisfying 
the percentage standards set forth in 38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), a TDIU nevertheless may be 
assigned when it is found that the service-connected 
disabilities are sufficient to produce unemployability.  Such 
cases are referred to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  38 C.F.R. § 
4.16(b).

For a veteran to prevail on a claim for TDIU on an extra- 
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the rating for the Veteran's right knee 
disability was increased to 30 percent disabling effective 
from September 11, 2003, and his combined evaluation for 
compensation accordingly increased to 60 percent effective 
from that date.  The Board's decision in August 2009 denied a 
TDIU from September 11, 2003, but deferred the question of 
entitlement to a TDIU prior to that date pending further 
development.

Prior to September 11, 2003, the Veteran had service 
connection for the following disabilities: 
spondyloarthropathy (rated as 40 percent disabling from 
January 22, 1996) and chondromalacia and arthritis of the 
right knee (rated as 20 percent disabling from October 31, 
1995).  His combined evaluation was 50 percent.  Accordingly, 
the Veteran did not meet the schedular threshold for a TDIU 
prior to September 11, 2003.  However, as the Board noted in 
its August 2009 decision/remand, the Veteran may be 
considered for extra-schedular consideration under 38 C.F.R. 
§ 4.16(b).

The Veteran's instant claim for a TDIU was received in June 
1996.  Applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the filing of a formal 
claim for TDIU, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The 
Board will accordingly consider symptoms of the Veteran's 
service-connected disabilities from June 1995 in relationship 
to their impact on his employability.

The Veteran had a VA examination of the joints in November 
1995 in which he reported he had last worked as a carpenter 
and was currently unable to work due to pain and stiffness in 
his joints.   The Veteran complained of pain in the hip 
joints, spine, knees and hands, with painful nodules all over 
the joints and occasional stiffness and swelling.  On 
examination there was no swelling, deformity, or subluxation 
of any joints although it was noted the Veteran had recently 
had surgery for his left shoulder.  In regard to the service- 
connected spine and right knee disabilities, both knees had 
normal range of motion and there was some limitation of 
motion of the spine.  In regard to nonservice-connected 
joints, the shoulders had normal range of motion but were 
painful, while the elbows and hands had no abnormalities.  
The examination report is silent in regard to the impact of 
the Veteran's disabilities, service-connected and nonservice-
connected, on his ability to work.

A VA consultation report in January 1996 states the Veteran 
had not been able to work since being shot in the left knee 
by a nail gun in August 1994 and could not hold a fulltime 
job due to health problems; he had previously been working as 
a carpenter/construction foreman.  The Veteran was currently 
having much difficulty trying to stand or walk, and was 
requesting workmen's compensation.

In January 1996 the Veteran submitted a claim for SSA 
disability benefits.  He asserted he was unable to sit, 
stand, bend or lift for long periods of time.  After ceasing 
work with the fence company in September 1994, he attempted 
to return to work for a construction company in August 1995 
but had to quit after just a few days.  
  
The Veteran had an examination in March 1996 in support of 
his claim for SSA disability benefits.  The examining 
physician noted a history of ankylosis and spondylosis, 
Reiter's syndrome, degenerative joint disease, prolapse in 
the vertebral disc, low back pain, skin cancer, hay fever, 
gout, asthma, and peptic ulcer disease (PUD).  The examiner 
also noted a history of bilateral knee surgery, fusion of the 
spine, and removal of tumors and skin cancers.  
Musculoskeletal examination showed limited motion of the 
neck, lumbosacral spine, hip joints, knee and ankle joints, 
and small joints of the fingers.  The examination report is 
silent in regard to employability.  The examiner's assessment 
for SSA purposes was degenerative joint disease, ankylosis, 
spondylitis and Reiter's syndrome.

A decision by the SSA in April 1996 granted SSA disability 
benefits for ankylosing spondylitis (primary diagnosis) and 
rheumatoid arthritis (secondary diagnosis) effective from 
August 1994.

In May 1996 the Veteran submitted a substantive appeal to VA 
in regard to claims for a rating in excess of10 percent for 
his service-connected right knee disability and service 
connection for Reiter's syndrome and ankylosing spondylitis.  
He stated in the substantive appeal that because of these 
disorders he had never held a good job since he was 
discharged from service.

In June 1996 Dr. Weiss submitted a letter stating she had 
followed the Veteran for the past 12 years for active and 
moderately advanced ankylosing spondylitis.  She stated there 
was no question in her mind the Veteran was currently 100 
percent disabled.

The Veteran's instant formal claim for a TDIU was received in 
June 1996.  The Veteran asserted he had one year of college 
and could not work due to service-connected "skeletal 
problems."  He also asserted he had last worked in August 
1994, for a fence company.  (Of interest, an October 1994 
office note by Dr. Judy Weiss states that on August 25, 1994, 
the Veteran was working as foreman in a fencing company when 
he was shot in the left knee with a pneumatic nailing gun; 
the injury subsequently developed into septic arthritis.  An 
October 1994 treatment note by Dr. Carl Schmeh states the 
Veteran's ankylosing spondylitis was aggravated by the left 
knee injury.  Similarly, a follow-up note by Dr. Weiss in 
February 1995 stated the Veteran currently had back and lower 
extremity pain possibly related to the underlying ankylosing 
spondylosis, which had been otherwise quiescent for years 
until the workplace injury.)

An August 1996 examination report by Dr. Petrina Joslin notes 
the Veteran had a history of multiple traumas to the joints 
including motorcycle accidents and occupational trauma.  She 
noted the Veteran was currently attempting to get a 100 
percent rating from VA.  She also noted a history of having a 
nail shot into the left knee with resultant infection and 
history of cervical neck fusion.  On examination the neck had 
no flexion, slow extension and reduced side-to-side motion.  
The back had reduced forward flexion due to extreme back pain 
as well as muscle spasm.  The knees had positive crepitus and 
reduced flexion and extension.  There were some tenderness 
along the Achilles tendon area and tendon nodules on both 
feet.  The impression was enthesopathy with features 
consistent with spondyloarthropathy.  The examination report 
is silent in regard to employability.

A November 1996 follow-up note by Dr. Joslin states the 
Veteran reported being "about the same."  On examination 
the knees had good extension and flexion.  X-rays sent by VA 
showed bilateral sacroiliac (SI) joint obliteration.  The 
impression was ankylosing spondylitis and osteoarthritis 
secondary to multiple traumas including a motor vehicle 
accident.  Subsequent treatment notes by the same provider in 
April 1997, June 1997 and December 1997 were grossly similar; 
there is no comment regarding employability. 
 
The Veteran testified before the Board in September 1997 that 
his right knee disability prevented him from doing anything 
other than sedentary employment ("desk job") but even that 
was precluded because his hands prevented him from typing or 
using a computer; he attributed his hand symptoms to the 
service-connected ankylosing spondylitis.

A December 1997 letter to VA from Dr. Joslin states the 
Veteran's service-connected right knee had palpable crepitus 
throughout the range of motion with no effusion.  There was 
no pain with palpation but there was pain with extension.  
The Veteran was only able to extend the knee to 160 degrees, 
after which there was significant guarding.  The Veteran 
complained of significant pain with weightbearing.  The 
letter is silent in regard to the impact of the right knee on 
the Veteran's employability.

The Veteran presented to the VA arthritis clinic in March 
2000 complaining of migratory intermittent pains that moved 
from one area to another.  The attending rheumatologist 
stated the cause of the migratory musculoskeletal complaints 
was unclear, since the symptoms were not typical of 
spondyloarthropathy.  The clinician ordered workup to 
determine if the symptoms were related to possible hepatitis 
C.

A Board decision in March 2000 granted restoration of a 10 
percent rating for a right knee disability (then 
characterized as softening of the cartilage of the right 
kneecap) and also held the Veteran had presented well-
grounded claims for service connection for Reiter's syndrome 
and ankylosing spondylitis.  The Board's action remanded the 
issues of service connection for Reiter's syndrome and 
ankylosing spondylitis and evaluation of the right knee 
disability for further development, and also remanded the 
issue of entitlement to a TDIU as intertwined with the other 
issues being remanded.

The Veteran had a VA examination of the joints in November 
2000 for the specific purpose of evaluating the right knee 
chondromalacia and the Reiter's syndrome with ankylosis and 
spondylolisthesis.  The Veteran stated he had not worked 
since 1993.  In regard to the knee, the Veteran complained of 
pain going up or down stairs, swelling on a daily basis and 
instability twice per year; he reported increased symptoms 
including "catching" five or six times per year.  In regard 
to the Reiter's syndrome/ankylosis/spondylolisthesis, the 
Veteran complained he could only sit for 10 to 15 minutes and 
could only stand for 5 to 6 minutes or lie down for 5 
minutes.  The Veteran reported he was a carpenter for several 
years but had difficulty with "knotting" in the hands that 
caused fatigue after using a hammer or saw for just a few 
minutes.  

On examination the Veteran had reduced range of motion of the 
cervical spine but no decrease in muscle strength of the 
upper extremities.  The thoracic spine had no pain on 
palpation and no kyphosis or scoliosis.  The lumbosacral 
spine and right knee had reduced range of motion and pain.  
In regard to the knee disability, the examiner stated the 
Veteran "without question" was employable; he was able to 
do a sit-down job although unable to perform a job where he 
would be on his feet for more than one hour and walk 
extensively.  The examiner did not express an opinion 
regarding the effect of the Reiter's 
syndrome/ankylosis/spondylolisthesis on the Veteran's 
employability since that disorder was not service-connected 
at the time of the examination.

The Veteran had a VA rheumatology examination in August 2003 
in which he complained of aching and stiffness in the lumbar 
area, as well as pain in the thoracic area.  He reported 
previous diagnosis of ankylosing spondylitis and question of 
Reiter's syndrome.  He also reported fusion of the SI joints, 
fusion of the cervical spine at C4-5 following trauma (MVA) 
and occasional continuing stiff neck, past arthroscopy of 
both knees and torn meniscus of the right knee in 1989, and 
gout attacks in both knees.  Current pain was worse in the 
torso/rib area but there was also pain in the lower back 
(right worse than left), hands and wrists, elbows, shoulders, 
knees and hips.  On examination the right knee was stiffer 
than the left and had more crepitance, although specific 
ranges of motion were not recorded.  The neck was tender over 
the cervical musculature with decreased extension, good 
flexion and decreased rotation.  There was no tenderness in 
the thoracic spine.  There was marked tenderness over the 
lumbar muscles but only minimal tenderness over the SI joints 
and pelvis.  The examiner's impression was 
spondyloarthropathy most consistent with ankylosing 
spondylitis; degenerative back disease with documented disc 
and osteoarthritic changes on X-ray; probable osteoarthritis 
of the knees with history of meniscal tear on the right and 
septic arthritis on the left, with inflammatory joint counts 
in the past that might be manifestations of 
spondyloarthropathy some times but other times are clearly 
secondary to gout attack; gout; chest wall pain possibly 
related to spondyloarthropathy; and palmar nodules on the 
soles of the feet not related to any of the above diagnoses.  
The examination report is silent in regard to employability.  
However, the examiner stated it is unlikely that joint 
problems such as the degenerative disc disease, gout, or knee 
problems related to torn meniscus or septic arthritis have 
any relation to active service. 

The Veteran had a VA examination in September 2003 in which 
he complained of current constant dull aching pain in the 
lower back with occasional sharp pains with morning 
stiffness.  He also complained of multiple joint pains in the 
wrists, ankles, toes and knees that varied in intensity and 
migrated from joint to joint; he stated he had difficulty 
with physical activity at home due to multiple joint pains.  
In specific regard to the service-connected right knee, he 
reported pain most of the time and giving out on an average 
of once every 10 days; he reported decreased physical 
activity during flare-ups due to pain.  

On examination the lumbar spine had normal configuration and 
musculature and posture and gait were normal.  The Veteran 
reported tenderness to palpation of the lumbosacral spine 
area and paraspinal muscles.  Range of motion was flexion to 
45 degrees with cramping-type pain in the thoracic spine 
during rotation.  Straight leg raising (SLR) was negative and 
the lower extremities were not atrophied.  The right knee was 
negative for joint deformity, inflammation or edema although 
the Veteran reported tenderness to palpation.  Range of 
motion was flexion to 45 degrees with pain at 30 degrees and 
extension to 0 degrees; there was positive guarding showing 
objective evidence of pain although the extent of the pain 
could not be ascertained.  X-ray of the right knee showed 
mild osteoarthritis.  The examiner stated the service-
connected right knee disability should minimally-to-
moderately affect the Veteran's ability to do jobs requiring 
physical labor, due to knee joint pain.  The examiner did not 
express an opinion as to the impact of the ankylosing 
spondylolisthesis on employability.  

In July 2005 the RO issued a rating decision granting service 
connection for spondyloarthropathy and assigning a 40 percent 
evaluation effective from January 1996.  The same rating 
decision granted an increased 20 percent rating for the right 
knee disability effective from October 1995; a decision by 
the Board in March 2006 increased the rating for the right 
knee disability to 30 percent effective from September 2003.

The Veteran had a VA examination in September 2005 in which 
he reported having been on SSA disability for 10 years, but 
he had gone back to work about a year before in a desk job 
requiring some light walking.  He was able to perform his 
duties for the past year without any prolonged periods of 
incapacitation because of his back. 

The Board issued a decision in August 2009 denying a TDIU 
from September 11, 2003.  However, the Board noted that 
evidence of record (specifically the Veteran's testimony 
before the Board) showed the Veteran had an impairment of the 
hands that impaired his employability.  The Board's action 
accordingly remanded the issue of entitlement to a TDIU prior 
to September 11, 2003, for development to determine whether 
the Veteran's service-connected spondyloarthropathy affected 
his hands, in which case disability of the hands could be 
considered for separate rating and also considered toward 
unemployability. 
   
In response to the Board's remand the Veteran was examined by 
a VA physician in September 2009 who reviewed the claims 
files in detail.  The examiner noted the Veteran was 
currently the owner and operator of a construction company.  
The Veteran worked as overseer and supervisor and avoided 
doing any type of heavy or exertional labor himself; 
therefore, his spine condition and his osteoarthritis, as 
well as his ankylosing spondylitis, had not limited his 
occupational duties although the spondylitis did limit his 
daily activities (the Veteran was unable to sit for more than 
10-15 minutes or stand more than 20 minutes).  The Veteran 
had been on SSA disability from approximately 1995 until 
2003, when he got off disability on his own volition and 
chose to go back to work.  Based on thorough review of the 
files and examination of the Veteran, the examiner stated an 
opinion that the current manifestation of the Veteran's 
spondyloarthropathy was most likely back pain located over 
the SI joints with resultant limitation of range of motion of 
the lumbar spine.  However, some of the Veteran's symptoms of 
hip pain, as well as some low back pain, were likely from 
degenerative joint disease of the hips and lumbar spine as 
well as degenerative disc disease of the spine.  The 
Veteran's diagnosis of diffuse idiopathic skeletal 
hyperostosis (DISH) is a different and distinct diagnosis 
from the spondyloarthropathy.  DISH is not an inflammatory 
arthritis and may be causing some of the pain in the thoracic 
and mid spine.  In specific regard to the hands, the examiner 
stated the hands showed no sign of inflammatory arthritis on 
examination and there is less than a 50 percent chance that 
the functional impairment of the hands, to include the 
impairment noted in the March 1996 SSA examination, is 
related to his spondyloarthropathy.  The examiner noted 
spondyloarthropathy more typically causes symptoms and 
disease of the spine, not the peripheral joints.

Based on review of the evidence above, the Board finds the 
Veteran is not entitled to a TDIU prior to September 11, 
2003, because he did not meet the schedular criteria.  
Further, referral of this case for extra-schedular 
consideration is not warranted because his service-connected 
disabilities alone were not sufficient during this period to 
render him unemployable. 

Although the Veteran reported he was not employable after 
August 1994, the file contains a functional capacity 
evaluation by Colorado Rehabilitation and Occupational 
Medicine in January 1995 that considered both the work-
related left knee injury and the nonwork-related ankylosis of 
the lumbar spine.  The examiner stated the lumbar spine 
disorder caused a 6 percent impairment of the whole person in 
regard to range of motion and an additional 5 percent 
impairment due to soft tissue lesion, resulting in a 10 
percent combined impairment of the whole person due to the 
ankylosing spondylosis.  The examiner stated the Veteran 
could lift up to 25 pounds frequently and 40 pounds 
occasionally and could sit and stand for a prolonged period; 
the Veteran should not be required to walk over uneven 
surfaces or to walk for an extended period without having a 
chance to stop, rest and stretch.  This restriction does not 
show unemployability.

Further, a subsequent letter by Colorado Rehabilitation and 
Occupational Medicine in February 1995 states that only 2 
percent of the Veteran's impairment of the whole person 
should be attributed to the preexisting (service-connected) 
ankylosing spondylitis; the remaining 12 percent of the 
Veteran's current 14 percent impairment of the whole person 
was attributable to the (nonservice-connected) workplace 
injury to the left knee with associated complications.  

The record also contains a letter dated in October 1994 
wherein his employer asked Dr. Schmeh to release the Veteran 
for light duty; the employer stated that if the Veteran's 
work-related left knee injury did not permit him to perform 
his usual job of fence installation foreman he would be 
offered temporary work as a delivery driver, fence crew or 
doing light shop duties.  Treatment notes from Dr. Schmeh 
show the Veteran was cleared to return to work in October-
November 1994 after his sepsis resolved, and the Veteran's 
employer sent him a letter in November 1994 offering him a 
light duty position.  However, the Veteran reported to Dr. 
Schmeh that the employer did not really have a job available 
within the medical restrictions that had been imposed.  There 
is no indication in the record why the Veteran rejected the 
position that was offered to him by his former employer, but 
the letter shows the Veteran was not in fact unemployable as 
he asserts.

Finally, all indications from the evidence of record show 
that the Veteran, who has a year of college, would have been 
able to perform sedentary employment despite his service-
connected spine and right knee disabilities; this is amply 
demonstrated by the fact that he eventually chose to come off 
SSA disability and rejoin the work force with apparent 
success.  The Board notes in this regard that SSA found the 
Veteran to be unemployable from August 1994, but the findings 
of the Social Security Administration are not controlling in 
the adjudication of VA benefits.  Murincsac v. Derwinski, 2 
Vet. App. 363, 370 (1992).  

In sum, the Board has found that prior to September 11, 2003, 
the Veteran's service-connected disabilities were not 
sufficient by themselves to preclude him from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.  
Accordingly, the criteria for entitlement to a TDIU or for 
referring the case for extra-schedular consideration under 
38 C.F.R. § 4.16(b) are not met and the claim must be denied.

Because the evidence preponderates against the claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

   
ORDER

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities during 
the period prior to September 11, 2003, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


